DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020, 12/04/2020, and 5/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2021/0062932), hereinafter Foster.


Regarding claim 1 Foster discloses an antenna structure (Fig. 10A, at Antenna 1 and Antenna 2) comprising: at least one supporting module (Fig. 10A, at 100); a first antenna (Fig. 10A, at Antenna 1) disposed on the at least one supporting module and comprising a first feeding point (Fig. 10A, at 10022A-1) and a first zero-current zone (paragraph 0052), wherein the first antenna is connected to a ground plane (Fig. 10A at 1006A); and a second antenna (Fig. 10A, at Antenna 2) disposed on the at least one supporting module and comprising a second feeding point (Fig. 10A, at 1002A-2) and a second zero-current zone (paragraph 0052), wherein the second antenna is connected to the ground plane (Fig. 10A, at 1006A).
Foster may not explicitly disclose in one embodiment wherein the first feeding point of the first antenna is disposed in the second zero-current zone of the second antenna, and the second feeding point of the second antenna is disposed in the first zero-current zone of the first antenna.
Foster teaches and suggests wherein the first feeding point of the first antenna is disposed in the second zero-current zone of the second antenna, and the second feeding point of the second antenna is disposed in the first zero-current zone of the first antenna (e.g., paragraph 0052).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).



    PNG
    media_image1.png
    452
    652
    media_image1.png
    Greyscale


 	Regarding claim 2 Foster further discloses the antenna structure according to claim 1, wherein in response to a first excitation signal received by the first feeding point, the first antenna is excited by the first excitation signal to form the first zero-current zone (Fig. 10A, at Antenna 1 and 1002A-1; paragraphs 0050-0051).

 	Regarding claim 3 Foster further discloses the antenna structure according to claim 2, wherein the first antenna is excited by the first excitation signal to form a first ground current on the ground plane and form a first coupling current on the second antenna (paragraphs 0050-0052), and a partial ground current of the first ground current and a partial coupling current of the first coupling current are offset by each other to form the first zero-current zone (paragraphs 0050-0052).

 	Regarding claim 4 Foster further discloses the antenna structure according to claim 1, wherein in response to a second excitation signal received by the second feeding point, the second antenna is excited by the second excitation signal to form the second zero-current zone (paragraphs 0050-0052).

 	Regarding claim 5 Foster further discloses the antenna structure according to claim 4, wherein the second antenna is excited by the second excitation signal to form a second ground current on the ground plane and form a second coupling current on the first antenna, and a partial ground current of the second ground current and a partial coupling current of the second coupling current are offset by each other to form the second zero-current zone (paragraphs 0050-0052).

 	Regarding claim 6 Foster further discloses the antenna structure according to claim 1, wherein the first zero-current zone is partially distributed on the second antenna, and the second zero-current zone is partially distributed on the first antenna (paragraphs 0050-0052).

 	Regarding claim 7 Foster further discloses the antenna structure according to claim 1, wherein the first zero-current zone is partially distributed on the ground plane (paragraphs 0050-0052).

 	Regarding claim 14 Foster does not explicitly disclose the antenna structure according to claim 1, wherein a structure of one of the first antenna and the second antenna is a ½-wavelength double-end short-circuit structure, and a structure of the other of the first antenna and the second antenna is a ½-wavelength double-end open-circuit structure.
	Foster teaches different shaped and configured antennas could be used as part of the two-antenna system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).

 	Regarding claim 15 Foster does not explicitly disclose the antenna structure according to claim 1, wherein a structure of one of the first antenna and the second antenna is a ½-wavelength double-end short-circuit structure, and a structure of the other of the first antenna and the second antenna is a ¼-wavelength resonance structure.
 	Foster teaches different shaped and configured antennas could be used as part of the two-antenna system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).

 	Regarding claim 16 Foster does not explicitly disclose the antenna structure according to claim 1, wherein a structure of one of the first antenna and the second antenna is a ½-wavelength double-end open-circuit structure, and a structure of the other of the first antenna and the second antenna is a ¼-wavelength resonance structure.
 	Foster teaches different shaped and configured antennas could be used as part of the two-antenna system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).

 	Regarding claim 17 Foster does not explicitly disclose the antenna structure according to claim 1, wherein structures of both the first antenna and the second antenna are ¼-wavelength resonance structures.
	Foster teaches different shaped and configured antennas could be used as part of the two-antenna system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna designs disclosed by Foster in accordance with the teaching of Foster regarding antennas with zero-current zones in order to isolate the first antenna from the second antenna at a resonance (Foster, paragraph 0008).

 	Regarding claim 18 Foster further discloses the antenna structure according to claim 1, wherein the first antenna and the second antenna are distributed on two adjacent surfaces on the supporting module (e.g., Fig.10A, at Antenna 1 and Antenna 2).

 	Regarding claim 19 Foster further discloses the antenna structure according to claim 1, further comprising: a metal layer disposed on the supporting module, wherein the first antenna is connected to the ground plane through the metal layer (e.g., Fig. 10A, at 1002A-1; paragraph 0050).

 	Regarding claim 20 Foster further discloses the antenna structure according to claim 19, wherein the second antenna is connected to the ground plane through the metal layer (e.g., Fig. 10A, at 1002A-2; paragraph 0050).

 	Regarding claim 21 Foster further discloses the antenna structure according to claim 19, wherein the first zero-current zone is partially distributed on the metal layer (e.g., paragraph 0008).

Allowable Subject Matter
Claims 8-13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

 	Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein the at least one supporting module comprises a single supporting structure, a first portion of the first antenna is disposed on a first surface of the supporting structure, and a first portion of the second antenna is disposed on a second surface of the supporting structure.
 	Foster and Hsaio are all cited as teaching some elements of the claimed invention including a first antenna, a second antenna, a ground plane, a support module, and a first zero-current zone.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 22, patentability exists, at least in part, with the claimed features of wherein the at least one supporting module comprises a first supporting structure and a second supporting structure, wherein the first antenna is disposed on the first supporting structure, and the second antenna is disposed on the second supporting structure.  
 	Foster and Hsaio are all cited as teaching some elements of the claimed invention including a first antenna, a second antenna, a ground plane, a support module, and a first zero-current zone. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant contains analysis considered relevant to the current Application.  Of note – TW 201301660 – cited in the ISR - is considered highly relevant to the current application.  Hsaio (US 2021/0126368) discloses an antenna structure with a null currents considered relevant to the current application (paragraph 0026).  Apaydin (US 2016/0285161) also discloses an antenna structure with a null currents considered relevant to the current application (paragraph 0017).
  	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845